
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.30


AMENDED AND RESTATED PROMISSORY NOTE

$5,050,000.00   Date: December 30, 2002

        FOR VALUE RECEIVED, the undersigned KMG-BERNUTH, INC., a Delaware
corporation (hereinafter referred to as "Borrower"), promises to pay to the
order of SOUTHTRUST BANK, an Alabama banking corporation (hereinafter, together
with any holder of this Note, the "Bank"), at its main office in the City of
Birmingham, Alabama, or at such other address as the Bank may from time to time
designate in writing, the principal sum of Five Million Fifty Thousand and
No/100 Dollars ($5,050,000.00) or so much as may be advanced hereunder, together
with interest thereon and other agreed charges as provided herein.

        I.    DEFINITIONS:    

        As used in this Note, the term:

        (a)  "Business Day" shall mean a day of the year, other than Saturday or
Sunday, on which dealings in United States dollars are carried on in the London
interbank market and banks are open for business in London and banks (including
SouthTrust Bank) in Birmingham, Alabama, and New York, New York are not required
or authorized to close.

        (b)  "Collateral Documents" shall have the meaning attributed to said
term in the Loan Agreement.

        (c)  "Default Rate" shall mean a variable per annum rate of interest
equal to the lesser of (i) two percent (2%) in excess of the Interest Rate
otherwise applicable hereunder, or (ii) the maximum rate allowed by applicable
law.

        (d)  "Event of Default" shall have the meaning attributed to said term
in Section VIII of this Note.

        (e)  "Guarantor" shall mean KMG Chemicals, Inc., a Texas corporation.

        (f)    "Guaranty" shall have the meaning attributed to said term in the
Loan Agreement.

        (g)  "Interest Rate" shall mean the actual interest rate at which the
outstanding principal amount bears interest from time to time during the term of
this Note.

        (h)  "LIBOR Rate", as applicable to each respective LIBOR Rate Interest
Period, shall mean a per annum rate of interest equal to the sum of (i) the
quotient obtained (stated as an annual percentage rate rounded upward to the
next higher 1/100th of 1%) by dividing (A) the thirty (30) day London Interbank
Offered Rate ("LIBOR"), as determined by Bank from Telerate, as provided by the
Dow Jones Telerate British Bankers Association (or such other source as Bank may
select if such source is not available or if such a rate index is not available
from Telerate), as of the LIBOR Rate Commencement Date of the applicable LIBOR
Rate Interest Period, by (B) 1.00 minus any Reserve Requirement for the LIBOR
Rate Interest Period (expressed as a decimal), plus (ii) one and 80/100 percent
(1.80%). The LIBOR Rate shall be adjusted effective as of each LIBOR Rate
Commencement Date.

        (i)    "LIBOR Rate Commencement Date" shall mean, in the case of the
initial LIBOR Rate Interest Period, the date of this Note and, thereafter, each
Payment Due Date, commencing January 20, 2003.

        (j)    "LIBOR Rate Interest Period" shall mean the actual period of time
during which any applicable LIBOR Rate shall be in effect (i.e., the period
commencing as of the applicable LIBOR Rate Commencement Date and ending on the
calendar day immediately preceding the next following LIBOR Rate Commencement
Date).

--------------------------------------------------------------------------------


        (k)  "Loan" shall mean the loan from Bank to Borrower evidenced by this
Note in a principal amount not to exceed $5,050,000.00.

        (l)    "Loan Agreement" shall mean that certain Term Loan Agreement
between Borrower and Bank dated as of June 26, 1998, together with any and all
extensions, revisions, modifications or amendments at any time made thereto.

        (m)  "Loan Documents" shall mean the Loan Agreement, this Note, the
Guaranty, the Security Agreement, each of the other "Loan Documents" as defined
in the Loan Agreement, and any other agreements, instruments or documents, now
or hereafter evidencing, securing or otherwise relating to the Loan, together
with any and all extensions, revisions, modifications or amendments heretofore,
simultaneously herewith or hereafter made to any of the foregoing.

        (n)  "Maturity Date" shall mean December 20, 2007.

        (o)  "Payment Due Date" shall mean the twentieth (20th) day of each
calendar month during the term of this Note, commencing January 20, 2003, and
the Maturity Date.

        (p)  "Regulation D" shall mean Regulation D of the Board of Governors of
the Federal Reserve System from time to time in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to reserve requirements applicable to member banks of the
Federal Reserve System.

        (q)  "Reserve Requirement" with respect to a LIBOR Rate Interest Period
shall mean the weighted average during the LIBOR Rate Interest Period of the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements during the LIBOR Rate
Interest Period) which is imposed under Regulation D.

        (s)  "Security Agreement" shall mean, individually and collectively,
each document or instrument heretofore or hereafter executed or delivered by
Borrower in favor of Bank, granting Bank a security interest in collateral to
secure Borrower's payment of any indebtedness owed to Bank or performance of any
obligation owed to Bank, whether under this Note and the other Loan Documents in
connection with the Loan, or otherwise, including, but not limited to, that
certain Purchase Money Security Agreement dated as of June 26, 1998, and that
certain Security Agreement dated as of August 1, 1996.

        Except as otherwise specifically defined in this Note, all capitalized
words and phrases used in this Note shall be as defined in the Loan Agreement
unless the context clearly requires to the contrary or except as may be
otherwise indicated.

        II.    SECURITY; INCORPORATION BY REFERENCE OF OTHER DOCUMENTS:    

        Proceeds of this Note will be advanced in accordance with the Loan
Agreement. This Note is secured by each of the Loan Documents. The Loan
Agreement and each of the Loan Documents, and all terms and conditions thereof,
are hereby incorporated herein by this reference. This Note is guaranteed by the
Guaranty of the Guarantor.

        III.    INTEREST ACCRUAL:    

        (a)  During the entire term of this Note (unless interest shall be
accruing at the Default Rate pursuant to the terms hereof), the outstanding
principal amount shall bear interest at the applicable LIBOR Rate from time to
time in effect for each respective LIBOR Rate Interest Period, and each time the
LIBOR Rate shall change, the Interest Rate shall change contemporaneously with
such change in the LIBOR Rate.

        (b)  Notwithstanding the fact that the Interest Rate pursuant to this
Note shall be calculated based upon Bank's cost of funds in the Eurodollar
market, Borrower agrees that Bank shall not be required actually to obtain funds
from such source at any time.

2

--------------------------------------------------------------------------------


        (c)  All interest payable hereunder shall be calculated on the basis of
a 360-day year by multiplying the outstanding principal amount by the applicable
per annum rate, multiplying the product thereof by the actual number of days
elapsed, and dividing the product so obtained by 360.

        (d)  Borrower and Bank may from time to time enter into an interest rate
swap agreement, International Swaps and Derivatives Association, Inc. (ISDA)
Master Agreement or other similar agreement or arrangement to hedge the risk of
variable interest rate volatility or fluctuations of interest rates (any such
agreement or arrangement as it may hereafter be renewed, extended, supplemented,
increased or modified and in effect from time to time being herein referred to
as an "Interest Rate Protection Agreement"). All fees, penalties and other
amounts due from Borrower to Bank under any such Interest Rate Protection
Agreement shall, for all purposes of this Note, be considered as obligations of
the Borrower to the Bank under this Note, and, notwithstanding anything
contained herein or in any of the other Loan Documents to the contrary, all such
fees, penalties and other amounts due from Borrower to Bank under any such
Interest Rate Protection Agreement shall further be considered to be part of the
indebtedness owing by Borrower to Bank hereunder and under each of the other
Loan Documents and the repayment of which shall be secured by each of the Loan
Documents which secure the Loan.

        IV.    PAYMENTS:    

        (a)  On the first (1st) Payment Due Date following the date of this Note
and on each successive Payment Due Date thereafter until the entire indebtedness
evidenced by this Note is paid in full, Borrower shall pay to Bank all accrued
and unpaid interest on the outstanding principal balance.

        (b)  In addition to the monthly interest payments due under
paragraph (a) above, on the first (1st) Payment Due Date following the date of
this Note and on each successive Payment Due Date thereafter until the entire
indebtedness evidenced by this Note is paid in full, Borrower shall also pay to
Bank monthly installments of principal in the amount of $42,083.00.

        (c)  On the Maturity Date, the Borrower shall pay to Bank the then
outstanding principal balance, together with all accrued and unpaid interest
thereon.

        (d)  In addition to the principal and interest payments described above
and the indebtedness evidenced hereby, Borrower hereby agrees to pay to Bank,
concurrently with the execution and delivery of this Note, a loan fee of
$19,100.00.

        V.    APPLICATION OF PAYMENTS:    

        All payments shall be applied first to the payment of any interest then
due and payable, then to any principal then due and payable, and then to any
late charges due from Borrower to Bank, and any balance shall be applied in
further reduction of principal. The principal and interest shall be payable in
lawful money of the United States which shall be legal tender for public and
private debts at the time of payment.

        VI.    PREPAYMENTS:    

        During the entire term of this Note, Borrower shall have the right to
prepay all or any part of the principal sum represented by this Note or the
interest thereon at any time and from time to time without premium or penalty.
All prepayments of principal will be applied to installments coming due
hereunder in their inverse order of maturity, and no prepayment shall delay any
monthly installment or other payment coming due. Amounts prepaid may not be
reborrowed.

        VII.    LATE PAYMENTS:    

        Borrower will pay to Bank a late charge equal to five percent (5%) of
any payment not received by Bank within ten (10) days after the due date
thereof. Collection or acceptance by Bank of such late charge shall not
constitute a waiver of any remedies of Bank provided herein.

3

--------------------------------------------------------------------------------


        VIII.    EVENTS OF DEFAULT; INTEREST ON DEFAULT; COLLECTION COSTS:    

        (a)  The principal sum evidenced by this Note, together with accrued
interest, shall become immediately due and payable at the option of the Bank
upon the occurrence of any one or more of the following events (each of which
events shall constitute an "Event of Default" hereunder): (i) any failure to pay
any installment of principal or interest or any other amount due hereunder
within ten (10) days of the date same comes due; or (ii) any "Event of Default"
under the terms of the Loan Agreement and/or any of the other Loan Documents
which is not cured within any applicable grace period set forth therein.

        (b)  Upon any Event of Default, in addition to any late charge which may
be due as provided for hereinabove, Borrower agrees to pay interest to Bank at a
rate equal to the Default Rate from time to time accruing on the aggregate
indebtedness represented hereby, including accrued interest, until such
aggregate indebtedness is paid in full. Borrower will also pay to Bank, in
addition to the amount due, all costs of collecting, securing or attempting to
collect or secure this Note, including without limitation, court costs and
attorneys' fees, including attorneys' fees on any appeal by either Borrower or
Bank.

        IX.    BORROWER'S WAIVERS:    

        With respect to the amounts due pursuant to this Note, Borrower waives
the following:

        (a)  All rights of exemption of property from levy or sale under
execution or other process for the collection of debts under the Constitution or
laws of the United States or any state thereof;

        (b)  Demand, presentment, protest, notice of dishonor, notice of
nonpayment, suit against any party, diligence in collection, and all other
requirements necessary to enforce this Note; and

        (c)  Any receipt for or acknowledgment of any collateral now or
hereafter given or deposited as security for the obligations hereunder.

        X.    WAIVER OF JURY TRIAL:    

        BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN
ANY WAY PERTAINING OR RELATING TO THIS NOTE, THE LOAN AGREEMENT, ANY OF THE
COLLATERAL DOCUMENTS, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS NOTE, OR
(B) IN ANY WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY
DEALING WITH RESPECT TO THIS NOTE, THE LOAN AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION THEREWITH OR IN CONNECTION WITH THE TRANSACTIONS RELATED THERETO
OR CONTEMPLATED THEREBY OR THE EXERCISE OF ANY RIGHTS AND REMEDIES THEREUNDER,
IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. BORROWER AGREES THAT BANK MAY
FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED AGREEMENT OF BORROWER WITH BANK IRREVOCABLY TO WAIVE
TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN THEM SHALL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY. BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK,
INCLUDING BANK'S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT, IN THE EVENT OF SUCH DISPUTE OR CONTROVERSY, SEEK TO ENFORCE THE
PROVISIONS OF THIS SECTION, AND BORROWER ACKNOWLEDGES THAT BANK HAS, IN PART,
BEEN INDUCED TO MAKE THE EXTENSION OF CREDIT EVIDENCED BY THIS NOTE IN RELIANCE
ON THE PROVISIONS OF THIS SECTION.

4

--------------------------------------------------------------------------------


        XI.    APPLICABLE LAW AND CONSENT TO JURISDICTION:    

        This Note is being held by the Bank in the State of Alabama, and the
validity, interpretation, enforcement and effect of this Note shall be governed
by, and construed according to the laws of, the State of Alabama. By execution
and delivery of this Note, Borrower expressly and irrevocably assents and
submits to the personal jurisdiction of the state and federal courts presiding
in and over Jefferson County, Alabama, in any legal action or proceeding arising
under, out of, or in any manner relating to this Note or the extension of credit
evidenced hereby, and acknowledges that the negotiation, execution and delivery
of this Note constitute sufficient contacts with the State of Alabama for
purposes of independently conferring such jurisdiction. The Borrower further
agrees that the exclusive venue of any such legal action or proceeding arising
out of or in any manner relating to this Note shall be in the state and/or
federal courts presiding in and over Jefferson County, Alabama, unless the Bank
shall, at its sole option, elect to bring or permit the maintenance of any such
action in another venue, and the Borrower hereby waives any and all rights under
any state or federal law to object to such venue on grounds of forum non
conveniens or otherwise.

        XII.    NOTICES:    

        All notices provided for herein shall be given personally, by mail, or
by Federal Express or other similar national overnight courier, and addressed to
the appropriate party at the following address, or such other single address as
the party who is to receive such notice may designate in writing:

to Borrower:   KMG-Bernuth, Inc.
10611 Harwin, Suite 402
Houston, Texas 77036
to Bank:
 
SouthTrust Bank
420 North 20th Street (35203)
P. O. Box 2554
Birmingham, Alabama 35290
ATTENTION: Middle Market Banking
with copy to:
 
Timothy D. Davis, Esq.
Sirote & Permutt, P.C.
2311 Highland Avenue South (35205)
P. O. Box 55727
Birmingham, Alabama 35255-5727

Notice by mail shall be by registered or certified mail. All fees or expenses of
mail or overnight courier shall be paid by the sender. Notice shall be deemed
received at the earlier of the time actually received or two (2) days following
the time deposited when sent by mail or overnight courier in the manner
aforesaid. Actual receipt of notice shall not be required to effect notice
hereunder.

        XIII.    MISCELLANEOUS:    

        (a)  In no event shall the amount of interest due or payable hereunder
exceed the maximum rate of interest allowed by applicable law, and in the event
such payment is inadvertently paid by Borrower or inadvertently received by
Bank, then such excess sum shall be credited as a payment of principal, unless
Bank elects to have such excess sum refunded to Borrower forthwith, which refund
Borrower hereby agrees to accept. It is the express intent hereof that Borrower
not pay and Bank not receive, directly or indirectly, interest in excess of that
which may be legally paid by Borrower under applicable law.

        (b)  Bank shall not by any act, delay, omission, or otherwise be deemed
to have waived any of its rights or remedies under the Loan Documents, and no
waiver of any kind shall be valid unless in writing and signed by Bank.

5

--------------------------------------------------------------------------------


        (c)  All rights and remedies of Bank under the terms of this Note and
the other Loan Documents and under applicable statutes or rules of law shall be
cumulative, and may be exercised successively or concurrently.

        (d)  Borrower agrees that there are no defenses, equities or setoffs
with respect to the obligations set forth herein.

        (e)  This Note and the obligations of Borrower hereunder shall be
binding upon and enforceable against Borrower and each Borrower's heirs, legal
representatives, successors and assigns, and shall inure to the benefit of Bank
and its successors and assigns, including any subsequent holder of this Note.

        (f)    All references herein to "Borrower" shall mean KMG-Bernuth, Inc.,
its successors and assigns.

        (g)  Any provisions of this Note which may be unenforceable or invalid
under any applicable law shall be ineffective to the extent of such
unenforceability or invalidity without affecting the enforceability or validity
of any other provision hereof.

        (h)  Bank may, at its option, release any collateral given to secure the
indebtedness evidenced hereby or release Guarantor from the Guaranty, and no
such release shall impair the obligations to Bank of Borrower under this Note
and the other Loan Documents not expressly released by Bank.

        (i)    Section headings are inserted for convenience of reference only
and shall be disregarded in the interpretation of this Note. The provisions of
this Note shall be construed without regard to the party responsible for the
drafting and preparation hereof.

        (j)    Time is of the essence of this Note and the performance of each
of the covenants and agreements contained herein.

        (k)  This Note may be executed in several counterparts, each of which
shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument. Signature and acknowledgment pages, if
any, may be detached from the counterparts and attached to a single copy of this
document to physically form one document.

        XIV.    AMENDED AND RESTATED NOTE:    

        This Note constitutes an amendment to and a complete restatement in its
entirety of that certain Promissory Note dated June 26, 1998, in the original
principal amount of $6,000,000.00, as amended by that certain First Amendment to
Term Note dated as of January 8, 2002 (as amended, the "Original Note"), given
by Borrower to Bank, and is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction of such Original Note or any other
obligation of Borrower owing to Bank at any time, but shall be only an amendment
and restatement of existing obligations of Borrower to Bank. By Borrower's
execution of this Note, and Bank's acceptance hereof, the parties agree that any
and all references to a "note in the principal amount of $6,000,000.00", "Note",
"Original Note", "Promissory Note", "thereunder", "thereof", "therein", or words
of like import intending to refer to the promissory note evidencing the Loan in
the Loan Agreement or any one or more of the other Loan Documents shall mean and
be a reference to this Amended and Restated Promissory Note, as the same may
hereafter be further amended or modified from time to time.

        XV.    GUARANTOR'S CONSENT AND AGREEMENT    

        By executing this Note in the space provided hereinbelow, Guarantor
expressly evidences its assent to all the terms set forth herein, and further
acknowledges and agrees that the Guaranty remains in full force and effect and
that the "Obligations" of the Guarantor as the "Guarantor" under the Guaranty
shall include, without limitation, all obligations of the Borrower under the
Note, as set forth herein.

SIGNATURES FOLLOW ON SEPARATE PAGES

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this instrument effective as of the
day and year first above written.

    "Borrower":
 
 
KMG-BERNUTH, INC.
 
 
By:
/s/  JOHN V. SOBCHAK      

--------------------------------------------------------------------------------

    Name: John V. Sobchak     Title: Chief Financial Officer and Vice President

STATE OF TEXAS )
COUNTY OF HARRIS )

        I, the undersigned, a Notary Public in and for said County in said
State, hereby certify that John V. Sobchak, whose name as Chief Financial
Officer and Vice President of KMG-Bernuth, Inc., a Delaware corporation, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that, being informed of the contents of said instrument, he
executed the same voluntarily as such officer on behalf of said corporation as
of the day the same bears date.

        Given under my hand and official seal, this the 27 day of December,
2002.

  /s/  KATRINA GROCHOWSKI      

--------------------------------------------------------------------------------

(OFFICIAL SEAL) Notary Public   My Commission Expires: 3/12/06

7

--------------------------------------------------------------------------------


    "Bank"
 
 
SOUTHTRUST BANK
 
 
By:
/s/  ALAN T. DRENNEN      

--------------------------------------------------------------------------------

    Name: Alan T. Drennen     Title: Group Vice President

STATE OF                        )
COUNTY OF                        )

        I, the undersigned, a Notary Public in and for said County in said
State, hereby certify that Alan T. Drennen, whose name as Group Vice President
of SouthTrust Bank is signed to the foregoing instrument, and who is known to
me, acknowledged before me on this day that, being informed of the contents of
said instrument, he executed the same voluntarily as such officer on behalf of
SouthTrust Bank, effective as of the day the same bears date.

        Given under my hand and official seal, this the    day of December,
2002.

   

--------------------------------------------------------------------------------

(OFFICIAL SEAL)   Notary Public       My Commission Expires:     

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------


    "Guarantor":
 
 
KMG CHEMICALS, INC.
 
 
By:
/s/  JOHN V. SOBCHAK      

--------------------------------------------------------------------------------

    Name: John V. Sobchak     Title: Chief Financial Officer and Vice President

STATE OF                        )
COUNTY OF                        )

        I, the undersigned, a Notary Public in and for said County in said
State, hereby certify that John V. Sobchak, whose name as Chief Financial
Officer and Vice President of KMG Chemicals, Inc., a Texas corporation, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that, being informed of the contents of said instrument, he
executed the same voluntarily as such officer on behalf of said corporation as
of the day the same bears date.

        Given under my hand and official seal, this the    day of December,
2002.

   

--------------------------------------------------------------------------------

(OFFICIAL SEAL)   Notary Public       My Commission Expires:     

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.30
